Citation Nr: 1616761	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a matrixectomy, left hallux.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to August 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Veteran last underwent a VA examination for this disability in September 2003, following a Board remand prompted by the Veteran's statements alleging that his disability had worsened in severity.  In its remand instructions, the VA examiner was asked to comment on the nature and severity of the Veteran's left toe disorder due exclusively to his residuals of a matrixectomy to the left hallux.  The examiner was also asked whether the Veteran's left toe disorder caused weakened movement, excess fatigability, and incoordination.

In the September 2003 VA examination report, the Veteran complained of pain in the first metatarsal joint in the left foot.  He described the pain as constant with an intensity of 5 or 6 out of 10.  With prolonged walking, the Veteran stated the pain increased to an 8 or 9.  The examination report stated that this increased pain with excessive walking would be considered a flare-up of the condition.  

However, the examination report provides no further information on the extent of any additional functional loss, if any, due to flare-ups of the Veteran's service-connected left toe disorder.  Further, the VA examination report does not provide any comment on the extent to which the Veteran's left foot pain is due exclusively to his left toe disorder as opposed to other medical conditions.  Given the evidence in the Veteran's medical record noting complaints of left foot pain due to problems other than his service-connected residuals of a matrixectomy to the left hallux, a remand is needed for more thorough examination findings before the Board can adjudicate the Veteran's claim. 

Accordingly, the case is remanded for the following action:

1.  The RO must obtain all outstanding VA treatment records since 2015 and associate those records with the Veteran's claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to assess the severity of his service-connected left toe disorder.  The claims file and all electronic records must be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, residuals of a matrixectomy to the Veteran's left hallux.  The examiner must also address the Veteran's reports of flare-ups of his left toe disorder.  The examiner must express an opinion concerning whether there are additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  In doing so, the examiner must specifically address the extent to which any such pain or other functional impairment is due specifically to the Veteran's service-connected left toe disorder, as opposed to flare-ups of other disorders.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

